Citation Nr: 1634496	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  07-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

(The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and B.B.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to November 1966.  

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for erectile dysfunction, and an August 2007 rating decision that declined to reopen a claim of service connection for prostate cancer.  In July 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In November 2010, the Board remanded the claim of service connection for erectile dysfunction and reopened the claim of service connection for prostate cancer and remanded the underlying service connection matter.  In a decision issued in May 2012, the Board, in pertinent part, denied the Veteran's claims of service connection for prostate cancer and erectile dysfunction.  In January 2013, the Court vacated the Board's May 2012 decision and remanded the matters on appeal for adjudication consistent with instructions outlined in a December 2012 Joint Motion for Partial Remand (Joint Motion) by the parties.  The issues were remanded in September 2013, and are now again before the Board.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer.  In addition to claiming that his prostate cancer is the result of his exposure to herbicides, such as Agent Orange, in service, the Veteran also asserts that his prostate cancer is the result of having been exposed to diesel and jet fuels in service.  The Veteran has submitted extensive statements and written material regarding the work that he did on airplanes in service.  He asserts that he serviced numerous airplanes returning from Vietnam, including C-123, C-124, and F-100 airplanes, from 1962 to 1966 while stationed at Biggs, Malmstrom, and Ramey Air Force Bases.

The Veteran's representative has submitted portions of an article entitled "Post-Vietnam Dioxin Exposure in Agent Orange-Contaminated C-123 Aircraft," a study which showed that contamination remained on C-123 aircraft that had been exposed to Agent Orange even after the war.  The Veteran has also submitted excerpts from a report by the Committee on Toxicology National Research Council, "Permissible Exposure Levels for Selected Military Fuel Vapors," which cites to a study that found "an increased risk of squamous-cell lung cancer and possibly prostate cancer among workers exposed to diesel fuel." 

The Board denied this issue in May 2012, and in a December 2012 Joint Motion, the decision was vacated because the prior VA medical opinion upon which the decision heavily relied had failed to discuss the medical evidence submitted by the Veteran which indicated a possible relationship between diesel fuel and prostate cancer.

In September 2013, the Board remanded these issues to obtain a new medical examination and opinion.  The Veteran attended a VA examination in February 2014.  The examiner wrote that the Veteran had been exposed to jet fuel in service, but that jet fuel did not contain diesel and discussed a separate study that indicated that jet fuel was not carcinogenic in humans.

The Veteran's representative has argued that diesel fuel was mixed with herbicides sprayed by Air Force crews because most herbicides were soluble in diesel rather than water.  She asserts that diesel was also used as a cleaning agent for engines and barrels, and the Veteran has asserted that he frequently handled both jet fuel and diesel.  Based on these statements, it appears that the Veteran did, in fact, have exposure to diesel fuel in service, and the Board therefore finds that in light of this additional evidence, the February 2014 medical opinion is inadequate to decide the issue at this time.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (An opinion based on an inaccurate factual premise has no probative value.).

Additionally, the Veteran has submitted a private medical opinion which indicates that the Veteran may have had exposure to herbicides which led to the development of prostate cancer.  An October 2015 letter from private physician A.A. was submitted which discussed the Veteran's medical history extensively and included portions of the medical research provided by the Veteran and his representative.  The physician stated that it was her medical opinion that the Veteran more likely than not developed prostate cancer as a result of his exposure to Agent Orange from aircraft returning from Vietnam.  The physician wrote that the medical research she reviewed was in conflict with the Board's prior finding that the Veteran would not have been exposed to Agent Orange just by contact with aircraft.  The physician also noted that the May 2011 and February 2014 VA examiners discussed only exposure to fuel and not to residual herbicides on the aircraft.

The Board therefore finds that an additional attempt must be made to verify the Veteran's exposure to herbicides in service.  In order to obtain further information regarding this exposure, send the Veteran a request for the exact dates and specific locations of his alleged exposure.  See Veterans Benefits Administration Adjudication Procedures Manual (M21-1), IV.ii.1.H.7.a.  The Veteran's complete service personnel records should also be obtained, as these records are likely to contain information more specific information regarding the dates of his postings at Biggs, Malmstrom, and Ramey Air Force Bases and his job duties at these locations.  Once all relevant information has been obtained, the AOJ should contact the Compensation Service, the Joint Services Records Research Center, or other appropriate organization as necessary, in order to determine the likelihood that the Veteran was exposed to aircraft that had returned from Vietnam and were contaminated by herbicides.  If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken in this matter.

Lastly, the Veteran's claim of service connection for erectile dysfunction is inextricably intertwined with the appeal seeking service connection for prostate cancer; hence, consideration of whether the Veteran is entitled to service connection for erectile dysfunction must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide additional, more specific information regarding the dates and locations of his alleged exposure to herbicides in service, including the exact dates that he believes he worked on herbicide-contaminated aircraft at Biggs, Malmstrom, and Ramey Air Force Bases.

2. Obtain from the appropriate sources complete service personnel records for the Veteran.

3. Based on the information provided by the Veteran and found within his service personnel records, follow the guidelines outlined in M21-1, IV.ii.1.H.7.a and contact the Compensation Service, the Joint Services Records Research Center, and any other appropriate organization with the locations and dates the Veteran claims he was exposed to herbicide-contaminated aircraft and attempt to determine the likelihood that the Veteran serviced aircraft that had returned from service in Vietnam during these times. 

If there is insufficient information to verify exposure to herbicides, the AOJ must issue its own Formal Finding outlining the steps taken to assist the Veteran.  The Veteran should be notified of VA's inability to verify his exposure to herbicides in service.

4. The Veteran's claims file should be forwarded to an appropriate VA physician for an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer is causally or etiologically related to his exposure to (i) diesel fuel, (ii) jet fuel, or (iii) herbicides in service.  In addressing this question, the consulting physician should express agreement or disagreement with the various medical opinions and textual evidence contained in the record, and explain in full the rationale for such agreement or disagreement.  It is noted to the examiner that the Veteran is competent to report on his own duties in service, such as working with diesel fuel in service and servicing C-123 Aircraft.

The consulting physician should specifically discuss the following: (i) the report by the Committee on Toxicology National Research Council, "Permissible Exposure Levels for Selected Military Fuel Vapors"; (ii) the submitted portions of "Post-Vietnam Dioxin Exposure in Agent Orange-Contaminated C-123 Aircraft"; and (iii) the October 2015 letter from physician A.A stating that the Veteran's exposure to herbicides in service led to the development of prostate cancer later in life.

If it is not possible to provide the requested opinion without resort to speculation, the consulting physician should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the consulting physician should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the consulting physician for review, and he or she must state in the opinion report the claims folder was reviewed.

5. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




